280 S.W.3d 700 (2009)
Sondra Gay (Chavez) WALTERS, Respondent,
v.
Jody Lee CHAVEZ, Appellant,
Marvin Wesley Walters, Respondent.
No. WD 69079.
Missouri Court of Appeals, Western District.
February 3, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 31, 2009.
Application for Transfer Denied May 5, 2009.
Sondra Gay Chavez, Grain Valley, pro se.
Marvin Wesley Walters, Grain Valley, pro se.
Robert C. Paden, Jr., Independence, MO, for Appellant.
Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Jody Chavez appeals from a judgment modifying the visitation provisions in the decree dissolving his marriage to Sondra Walters to allow the couple's children to have contact with Marvin Walters during Ms. Walters's periods of visitation. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been sent to the parties.
Judgment affirmed. Rule 84.16(b).